Not for Publication

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY



     JOSEPH IRIZARRY,

               Plaintiff,                                           Civil Action No. 18-8309 (ES) (JAD)

               v.                                                                 OPINION

     THE UNITED STATES and
     CHUGACH INDUSTRIES, INC.,

               Defendants.


SALAS, DISTRICT JUDGE

        Before the Court is the United States’s (the “Government’s”) motion to dismiss (i) the

claims against it in the Amended Complaint (D.E. No. 33 (“Am. Compl.”)) of plaintiff Joseph

Irizarry (“Plaintiff”); and (ii) the cross-claim against it in the cross-complaint (D.E. No. 34) of

Chugach Industries, Inc. (“Chugach”). (D.E. No. 38). The Court has considered the parties’

submissions and decides the motion without oral argument. See L. Civ. R. 78.1(b). For the below

reasons, the Court DENIES the Government’s motion.

I.      Background

        The Court will “set out facts as they appear in the [Amended] Complaint . . . .” See, e.g.,

Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir. 2012).

        In 2016, Plaintiff was employed as a supervisory groundskeeper by Employment Horizons.

(Compl. at 3). 1 On May 26, 2016, as part of his duties, Plaintiff was landscaping at Picatinny




1
        Employment Horizons is a custodial and grounds maintenance services provider. (See D.E. No. 38-1 at 5).


                                                      1
Arsenal (the “Arsenal”) 2 “on Parker Road” when he stepped on the corner of a manhole cover (“a

square drain cover”). (Id. at 4). The manhole cover “gave in on one side” and Plaintiff fell into

the manhole. (Id.). “There were no flags or warning signs to use caution around the drain cover,

grass had grown right up to the outline of the drain cover, and the drain cover was visibly rusted .

. . .” (Id. at 4–5). As a result of falling into the manhole, Plaintiff sustained “painful[] and

permanent[]” injuries. (Id. at 5).

           Plaintiff brought a three-count 3 complaint for negligence. In Count One, Plaintiff alleges

that the United States (through the Department of the Army (the “Army”)) “as the owner and

operator of the . . . Arsenal premises . . . was under a non-delegable duty to persons working at

said location . . . to keep said premises in a reasonably safe condition.” (Id. at 5). Plaintiff alleges

that the United States “by and through its agents, servants, and employees, breached its aforesaid

duty” and thus “was negligent in the care . . . of said premises,” causing in Plaintiff’s injury. (Id.

at 5–6 & 7). Because the United States is a defendant, Plaintiff brings Count One pursuant to the

Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. (the “FTCA”). (See id. at 1–2). In Count Two,

Plaintiff alleges that Chugach was contractually responsible for the “maintenance and repair of

storm drainage systems” and had a duty to “conduct facility component inspections.” (Id. at 7).

Plaintiff asserts that he was injured “as a result of Chugach’s negligent failure to reasonably

inspect, maintain and repair the aforesaid as required under its contract with the U.S. Army.”

(Id.). 4



2
           The Arsenal is a military research and manufacturing facility located in New Jersey. (Am. Compl. at 3).
3
         Count Three merely states that the negligence of the United States and Chugach was the “proximate cause of
the incident in which Plaintiff suffered injury.” (Am. Compl. at 7). That allegation about proximate causation is not
a separate claim, so in deciding the Government’s motion, the Court will refer only to Counts One and Two.
4
        There are several possible bases for subject-matter jurisdiction over this claim. Plaintiff asserts that the Court
has supplemental jurisdiction under 28 U.S.C § 1367 and original jurisdiction under 28 U.S.C. § 1332(a)(1) & (c)(1).


                                                            2
         Chugach filed cross-claims against the Government for contribution as a joint tortfeasor

and for contractual indemnification. (D.E. No. 34 at 10–11). 5 The Government has moved to

dismiss both Chugach’s cross-claim and “Plaintiff’s claims against the United States” for lack of

subject-matter jurisdiction. (D.E. No. 38). The Government’s principal contention is sovereign

immunity premised on Plaintiff and Chugach’s failure to identify “any wrongful act or omission

of any employee of the Government.” (See D.E. No. 38-1 (“Mov. Br.”) at 9). In support of that

contention, the Government submits that any negligence against Plaintiff is attributable to Chugach

or Employment Horizons: 6 Chugach was contractually responsible for the maintenance of the

manhole cover in question, or to warn of its danger; and, more generally, Chugach and

Employment Horizons “share[d] responsibility” for the length of the grass around the manhole

cover. (See Mov. Br. at 13–14). Moreover, and crucially, the Government asserts that “Chugach

and Employment Horizons are independent contractors.” (Id. at 10–12).

         As a threshold matter, Plaintiff argues that the Government’s motion was procedurally

improper. (D.E. No. 39 (“Pl. Opp. Br.”) at 6 & 7). As to the merits, both Plaintiff and Chugach

argue that the Court should deny the motion because deciding the jurisdictional issue before

discovery would “be an abuse of the Court’s discretion.” (See Pl. Opp. Br. at 13; see also D.E.




(See Am. Compl. at 2). Alternatively, if Chugach is an “employee of the Government,” this claim could be brought
under the jurisdiction conferred in the Federal Tort Claims Act. See 28 U.S.C. § 1346(b)(1).
5
         The United States apparently does not target Chugach’s second cross-claim—“that there may arise out of its
relationship with [the United States] a contractual obligation entitling it to indemnification should [Chugach] be
adjudged liable in any way” (D.E. No. 34 at 11)—in its motion. (See, e.g., D.E. No. 38 at 2 (moving to dismiss the
single “cross-claim”); see generally Mov. Br. (omitting to mention the second cross-claim)). Because the Court does
not currently question whether it has subject-matter jurisdiction to adjudicate the second cross-claim, it need not
further address it at this time. See U.S. Const. Art. III § 2 (“extend[ing]” the “judicial Power . . . to Controversies to
which the United States shall be a party”); 28 U.S.C. § 1331.
6
        The United States submits that the “ultimate apportionment of liability between those two contractors (if any)
has no bearing on whether the claims against the United States are barred by the independent contractor exception.”
(D.E. No. 38-1 at 14 n.5). The Court discusses that exception below.


                                                            3
No. 40 (“Chug. Opp. Br.”) at 9). For the following reasons, the Court rules that the Government’s

motion was procedurally proper but denies it nonetheless.

II.       Procedural Propriety of Government’s Motion

          Plaintiff observes that the Government’s motion makes a factual challenge to subject-

matter jurisdiction and contends that the motion is improper because the Government has not yet

filed an answer. (See Pl. Opp. Br. at 6–7; see also Mov. Br. at 7 (“Here, the United States presents

a factual challenge to the Court’s subject matter jurisdiction.”)). The Court disagrees. A factual

challenge may not be made before any answer to the complaint “or otherwise present[ing]

competing facts.” Constitution Party of Penn. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)

(emphasis added); see also Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 892 n.17

(3d Cir. 1977) (“A factual jurisdictional proceeding cannot occur until [the] plaintiff’s allegations

have been controverted.”). Here, the Government does make a factual challenge (see Mov. Br. at

7) and has controverted Plaintiff’s factual allegations with affidavits (see D.E. No. 38-2 & D.E.

No. 38-6). The motion, then, “must be construed as factual, rather than facial,” because it is

“supported by a sworn statement of facts.” See Int’l Ass’n of Machinists & Aerospace Workers v.

Nw. Airlines, Inc., 673 F.2d 700, 711 (3d Cir. 1982) (emphasis added). Therefore, the motion is

not procedurally improper merely because it was filed before an answer: “A factual attack requires

a factual dispute,” and there is one here. See Constitution Party, 757 F.3d at 358.

III.      Discussion

       A. Legal Standards

          The United States, as sovereign, is immune from suit save as it consents to be sued . . . and

the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the suit.”




                                                   4
United States v. Sherwood, 312 U.S. 584, 586 (1941). Pursuant to the FTCA, the United States

has waived sovereign immunity and consented to be sued

                 for money damages . . . for injury or loss of property, or personal
                 injury or death caused by the negligent or wrongful act or omission
                 of any employee of the Government while acting within the scope
                 of his office or employment, under circumstances where the United
                 States, if a private person, would be liable to the claimant in
                 accordance with the law of the place where the act or omission
                 occurred.

28 U.S.C. § 1346(b)(1). But the term, “employee of the government” does not “include any

contractor with the United States. Thus, there is an independent-contractor exemption in the

[FTCA].” Norman v. United States, 111 F.3d 356, 357 (3d Cir. 1997) (citing 28 U.S.C. § 2671).

The FTCA, in other words, is only a “limited” waiver of sovereign immunity and does not permit

suit for the acts or omissions of “any contractor with the United States.” See United States v.

Orleans, 425 U.S. 807, 807–08 (1976).

        A motion to dismiss for lack of subject-matter jurisdiction may be properly based on that

independent contractor exception. See, e.g., Norman, 111 F.3d at 357. 7 A challenge to subject-

matter jurisdiction may be facial or factual: A facial attack challenges subject-matter jurisdiction

“without disputing the facts alleged in the complaint.” Davis v. Wells Fargo, 824 F.3d 333, 346

(3d Cir. 2016). In contrast, a factual challenge like the one here “attacks the factual allegations

underlying the complaint’s assertion of jurisdiction, either through the filing of an answer or

otherwise presenting competing facts.” Id. (citations omitted). When deciding a factual challenge,

“[n]o presumptive truthfulness attaches to [the] plaintiff’s allegations,” and the Court is allowed

to “weigh and consider evidence outside the pleadings.” Id. But “less of a factual showing” is


7
         The requirement that a tortfeasor be an “employee of the Government,” and not an independent contractor,
appears in the jurisdictional provision of the FTCA. See 28 U.S.C. § 1346(b)(1) (conferring “exclusive jurisdiction
[over] claims . . . for injury . . . caused by the negligent or wrongful act or omission of any employee of the
Government”). Hence it is jurisdictional. See CNA v. United States, 535 F.3d 132, 142 (3d Cir. 2008).


                                                        5
required from the plaintiff when jurisdiction is intertwined with the merits. See CNA v. United

States, 535 F.3d 132, 145 (3d Cir. 2008).

       “[W]here jurisdiction is intertwined with the merits of an FTCA claim . . . a district court

must take care not to reach the merits of a case when deciding a Rule 12(b)(1) motion.” CNA,

535 F.3d at 144 (citing Gould Elecs. Inc. v. United States, 220 F.3d 169, 178–79 (3d Cir. 2000))

(emphasis added). Courts, in other words, must “ensure that they do not prematurely grant Rule

12(b)(1) motions to dismiss claims in which jurisdiction is intertwined with the merits and could

be established, along with the merits, given the benefit of discovery.” Id. at 145. Determining

whether jurisdiction is intertwined with the merits of an FTCA claim often depends, as it does

here, on whether an entity that has contracted with the government is properly considered an

independent contractor. See, e.g., E.D. v. United States, 764 F. App’x 169, 172–73 (3d Cir. 2019).

And “[t]he critical element in distinguishing an [employee] from a contractor [under the FTCA] is

the power of the federal government ‘to control the detailed physical performance of the

contractor.’” United States v. Orleans, 425 U.S. 807, 808 (1976) (quoting Logue, 412 U.S. at 528).

       For the reasons discussed below, the Court rules that its jurisdiction is “intertwined with

the merits” of Plaintiff’s and Chugach’s claims and thus denies the Government’s motion.

   B. Factual Disputes

       As observed above, “the United States presents a factual challenge to the Court’s subject

matter jurisdiction,” asserting that “[t]he Court lacks subject matter jurisdiction over the United

States because Chugach and Employment Horizons, both of which are independent contractors,

are responsible for [Plaintiff]’s alleged injury.” (Mov. Br. at 7–8). In other words, there are factual

disputes over whether (a) “the negligence at issue here attributable exclusively to Chugach or




                                                  6
Employment Horizons” (see id. at 10 & 13–18); and (b) those entities are independent contractors

(see id. at 10–12; see also Pl. Opp. Br. at 13; Chug. Opp. Br. at 2).

    (a) Whether the negligence at issue here is attributable exclusively to Chugach or

        Employment Horizons

        To support its factual contention on this issue, the Government points to the following

sections of its contracts with Chugach and Employment Horizons: 8

        •   “[Chugach] shall conduct facility component inspections . . . [of] drainage systems”

            and “shall repair and maintain . . . storm drainage systems.” (Mov. Br. at 3 & 13; D.E.

            No. 38-3 at 98 & 107).

        •   “[Chugach] shall perform . . . landscaping maintenance.” (Mov. Br. at 14; D.E. No.

            38-3 at 101). And Employment Horizons must “provide routine landscaping services.”

            (Mov. Br. at 14; see D.E. No. 38-4 at 43–51). 9

        •   “[Chugach] is responsible for the safety and health of all military and civilian

            employees and residents of the [Arsenal], as well as his or her employees and those of

            his or her subcontractors.” (Mov. Br. at 13; D.E. No. 38-3 at 171).

        •   “[Chugach] is required to ensure that its employees carry out these responsibilities.”

(Mov. Br. at 13; see D.E. No. 38-3 at 117).

        Chugach does not contest the validity of its contract with the Army. (See Chug. Opp. Br.

at 4; see generally D.E. No. 38-3). But Plaintiff observes that a separate provision of the contract

with Chugach required the Government to “audit[] and evaluate[]” Chugach’s “activities” and that


8
       The Army entered the contract with Chugach in January 2016 (D.E. No. 38-3) and the contract with
Employment Horizons in April 2016 (D.E. No. 38-4).
9
          Plaintiff only briefly mentions Employment Horizons, and Chugach does not refer to Employment Horizons
at all. (See Pl. Opp. Br. at 13; see generally Chug. Opp. Br.).



                                                       7
the audits “shall be conducted to identify any safety and health problems.” (Pl. Opp. Br. at 15).

Chugach, for its part, asserts that Army employees impeded Chugach’s contractual obligation to

maintain and repair the manhole cover (Chug. Opp. Br. at 9; D.E. No. 38-3 at 98):

In early 2016, Richard Havrisko, the Arsenal’s Director of Public Works, 10 informed Robert

Llewellyn, Chugach’s Public Works Manager, that Mr. Havrisko “had personally examined the

storm drains along Parker Road and agreed that they needed to be dealt with.” (Chug. Opp. Br. at

5–6; D.E. 40-1 ¶ 9). In April, 2016, however, Mr. Havrisko informed Chugach “that the Army

had changed its mind on how to proceed with respect to drainage evaluation and repair” and that

he wanted to continue “with the milling and paving of Parker Road this season, without any work

on repairing the drainage pipes under the roadway.” (D.E. 40-1 ¶ 10; Chug. Opp. Br. at 2). 11

     (b) Whether Chugach and Employment Horizons are independent contractors 12

        In support of its factual contention on this issue, the Government alleges that Chugach was

paid “hundreds of millions of dollars . . . to manage all aspects of the day-to-day management of

[the Arsenal].” (Mov. Br. at 11–12). The Government also alleges that Chugach is “responsible

for supervising its own employees” and that “[t]he Army did not control the day-to-day operations

of Chugach employees.” (D.E. No. 38-2; D.E. No. 41 at 7). Further, the Government alleges that

Chugach is contractually required to conduct inspections regularly and without the Government’s

pre-approval. (See Mov. Br. at 14; D.E. No. 38-3 at 107).




10
         Mr. Havrisko is an “employee of the Government” within the meaning of the FTCA. See United States v.
Orleans, 425 U.S. 807, 808 (1976); (D.E. No. 38-2 ¶ 1).
11
        Naturally, the parties dispute the meaning of “repairing the drainage pipes under the roadway.” (See, e.g.,
D.E. No. 41 at 12–13).
12
         Notably, no party has argued that Employment Horizons is an independent contractor and that Employment
Horizons is exclusively responsible for the alleged negligence. (See generally, e.g., Mov. Br.). Thus the Court need
not discuss whether Employment Horizons is an independent contractor at this time.


                                                         8
       Plaintiff, however, contends that “[t]he United States Army is really in charge of,

responsible for, and ultimately in control of Chugach Industries in the performance of its

contractual duties.” (Pl. Opp. Br. at 15). Chugach similarly contends that “[t]he United States and

its employees were involved in ongoing, active oversight of Chugach’s work, imposing operational

requirements beyond those called for in the contract documents—and that the Government was

contractually required to “audit[] and evaluate[]” Chugach’s “activities.” (Chug. Opp. Br. at 9 &

15). Chugach asserts that, beginning in 2012, “the Army precluded Chugach from undertaking

any work under the contract under Chugach’s sole initiative.” (Id. at 4). Since 2012, Chugach

“was required to submit Work Orders in advance for all of its work under the contract, including

work falling below the $2500 threshold for Service Orders.” (Id.; D.E. No. 40-1 ¶ 3). And as

discussed above, Chugach also cites correspondence from the Arsenal’s Director of Public Works

to show that the Army impeded Chugach’s contractual obligation to maintain and repair the

manhole cover. (See, e.g., Chug. Opp. Br. at 1–2; D.E. 40-1 ¶¶ 9 & 10).

   C. Legal Analysis

       Jurisdiction is “intertwined with the merits” of a claim if jurisdiction and the merits of the

claim involve “overlapping issues of proof.” CNA, 535 F.3d at 143; see, e.g., E.D., 764 F. App’x

at 173 (“Whether the Government wholly delegated any state-law duty that was allegedly breached

. . . is intertwined with the merits of E.D’s direct-negligence claim.”). Here, the basis for the

Court’s jurisdiction and Plaintiff’s and Chugach’s claims involve overlapping issues of proof—

and contested facts, as detailed above.

   1. Direct Negligence




                                                 9
        In Count One, Plaintiff claims that the United States was directly negligent “by and through

its agents, servants, and employees” 13 because it breached its “duty to keep, maintain, and operate

[the Arsenal] in a reasonably safe condition.” (Am. Compl. at 5–6). The Government, to reiterate,

argues that it contractually delegated this state-law duty of care to Chugach. (See Mov. Br. at 13

& D.E. No. 41 at 4). 14

        In order for Plaintiff to show that the Court has subject-matter jurisdiction over the direct-

negligence claim, he must establish among other elements that the United States, if a private

person, would be liable under New Jersey state tort law. See 28 U.S.C. § 1346(b)(1); CNA, 535

F.3d at 141. Under New Jersey state tort law, a landowner has a duty to provide a reasonably safe

place for employees and independent contractors to work. See, e.g., Izhaky v. Jamesway Corp.,

478 A.2d 416, 417 (N.J. Super. Ct. App. Div. 1983); Ryan v. United States, 233 F. Supp. 2d 668,

683 (D.N.J. 2002). But establishing that the United States held and breached that duty to Plaintiff,

for instance, are also elements Plaintiff must prove to succeed on the merits of the direct-

negligence claim. See, e.g., Robinson v. Vivirito, 86 A.3d 119, 124 (N.J. Sup. Ct. 2014) (“The

fundamental elements of a negligence claim are a duty of care owed by the defendant to the

plaintiff, a breach of that duty by the defendant, injury to the plaintiff proximately caused by the

breach, and damages.”).




13
        Plaintiff does not specify which “agents, servants, and employees” allegedly acted negligently. (See Am.
Compl. at 5). This language, therefore, could encompass both Chugach and Employment Horizons as well as people
undisputedly employed by the Government (e.g., Mr. Havrisko). See, e.g., McDermott v. Clondalkin Grp., Inc., 649
F. App’x 263, 266 (3d Cir. 2016) (requiring the Court “to accept as true all allegations in the complaint and all
reasonable inferences that can be drawn from them after construing them in the light most favorable to” Plaintiff).
14
        New Jersey state courts have interpreted this duty as nondelegable. See, e.g., Izahky, 478 A.2d at 417. Under
the FTCA, however, the Government’s duty of care could be delegable, state law notwithstanding. See Berrien v.
United States, 711 F.3d 654, 658 (6th Cir. 2013) (citing Logue v. United States, 412 U.S. 521, 528 (1973)). But
whether it was in fact delegated, as discussed above, cannot be resolved at this time.


                                                        10
       Chugach similarly alleges that the United States “is a joint tortfeasor;” hence Chugach also

must prove that the United States held and breached a duty of care to Plaintiff to prove the merits

of its claim. See id.; (Chug. Opp. Br. at 11). Therefore, the issues of subject-matter jurisdiction

and the merits of Count One and Chugach’s analogous cross-claim involve “overlapping issues of

proof.” See CNA, 535 F.3d at 143. And the Court cannot “prematurely grant [the] Rule 12(b)(1)

motion[]” but must give Plaintiff and Chugach “the benefit of discovery” on Count One and the

cross-claim. See id. at 145; see, e.g., E.D., 764 F. App’x at 172–73.

   2. Vicarious Liability

       In Count 2, Plaintiff claims that Chugach negligently breached its contractual duty to

maintain and repair “storm drainage systems” and to “conduct facility component inspections.”

(Am. Compl. at 7). If Chugach was an “employee of the Government” acting within the scope of

its employment—to reiterate, an open factual question—Count Two could be brought against the

United States under the FTCA. (See Am. Compl. at 5 (Count One alleging negligence “by and

through [the United States’s] agents, servants, and employees”)). To that extent, the United States

moves to dismiss it (see D.E. No. 38; Mov. Br. at 18 (arguing that “the cross-claim [is] missing a

prerequisite to an FTCA claim—a negligent act or omission by a federal employee”)) and the

Court will analyze it.

       As noted above, “[t]he critical element in distinguishing an [employee] from a contractor

[under the FTCA] is the power of the federal government ‘to control the detailed physical

performance of the contractor.’” See Orleans, 425 U.S. at 808 (1976) (quoting Logue, 412 U.S.

at 528). The distinction is “whether its day-to-day operations are supervised by the Federal

Government.” Norman, 111 F.3d at 357.




                                                11
         Hence to establish FTCA subject-matter jurisdiction over Count 2—under the requirement

that the tortfeasor be an “employee of the Government,” see 28 U.S.C. § 1346(b)(1)—Plaintiff

must show that the United States supervised Chugach’s “day-to-day operations.” See id. But

whether the United States supervised Chugach’s day-to-day operations is also an element Plaintiff

must prove to succeed on the merits of a vicarious liability claim against the Government. See

E.D., 764 F. App’x at 173. So these two issues also involve “overlapping issues of proof.” See

CNA, 535 F.3d at 143. And the Court cannot “prematurely grant [the] Rule 12(b)(1) motion[]” but

must give Plaintiff “the benefit of discovery” on Count Two. See id. at 145.

      D. Discovery

         Accordingly, “it is too early in the action to determine definitively that [the Government]

had no hand” in the alleged negligence. See Blumberg v. Rolle, No. 18-9043, 2019 WL 1529960,

at *5 (D.N.J. Apr. 9, 2019). As a result, “the Court directs that the case shall proceed through the

usual discovery process” and observes that the Government “may nonetheless raise the issue of

subject matter jurisdiction at any appropriate time.” See, e.g., id. at *6 & n.10.

IV.      Conclusion

         For the foregoing reasons, the Court DENIES the Government’s motion to dismiss, without

prejudice. An appropriate order accompanies this Opinion.



                                                      s/Esther Salas
                                                      Esther Salas, U.S.D.J.




                                                 12
